                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

RYAN D. HOBBS,

                             Plaintiff,             :      Case No. 1:17-cv-441

                                                           District Judge Michael R. Barrett
       -   vs   -                                          Magistrate Judge Michael R. Merz

DEREK FAULKNER, et al.,

                             Defendants.            :



                    ORDER STRIKING AMENDED COMPLAINT


       This case is before the Court on Plaintiff’s filing of an Amended Complaint (ECF No. 111).

Final judgment was entered in this case March 29, 2019 (ECF No. 76) and Plaintiff’s efforts since

then to reopen the judgment have not been successful. He has neither sought nor received

permission to file an amended complaint, but such permission is required by Fed.R.Civ.P. 15 after

defendants in a case have been served.

       Accordingly, the Amended Complaint (ECF No. 111) is STRICKEN.

October 29, 2019.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                                               1
